747 N.W.2d 543 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
David James HALL, Defendant-Appellee.
Docket No. 135807. COA No. 271409.
Supreme Court of Michigan.
April 30, 2008.
On order of the Court, the application for leave to appeal the January 24, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions to affirm and for bond pending appeal are DENIED.
CORRIGAN, J., would reverse the judgment of the Court of Appeals and reinstate the defendant's conviction, for the reasons stated in the Court of Appeals dissenting opinion.